The appellant was charged and convicted in the County Court of McCulloch County for unlawfully selling intoxicating liquor in violation of the local option law theretofore adopted in said county and has sought to appeal to this court.
The State has filed a motion to dismiss the appeal on the ground that the appellant did not except to the action of the court below in overruling his motion for a new trial, nor did he give any notice of appeal to this court, and that no notice of such appeal was entered of record in the court below. An inspection of the record demonstrates that the facts alleged in the State's motion are true, and in this state of the record, under the authorities, the State's motion to dismiss must be granted. Article 883 of the Code of Criminal Procedure is as follows: "An appeal is taken by giving notice thereof in open court, and having the same entered of record." Construing this statute, our courts have held: "That unless such notice appears in the record on appeal, and that it was given and entered of record in the court below, the appeal will be dismissed. Solari v. State, 3 Texas Crim. App. 482; Johnson v. State, 3 Texas Crim. App. 671; Hicklin v. State, 31 Tex. 492; Hurlock v. State, 43 S.W. Rep. 992. It is therefore ordered that the appeal be and the same is hereby dismissed.
Dismissed.